                    IN THE UNITED STATES DISTRICT COURT
                IN THE MIDDLE DISTRICT OF NORTH CAROLINA
                            GREENSBORO DIVISION
                         CIVIL ACTION NO. 1:20-cv-302

 ALLSTATE INSURANCE
 COMPANY,

       Plaintiff,                                  COMPLAINT FOR
                                               DECLARATORY JUDGMENT
 v.

 THE ESTATE OF ROBERT STEPHEN
 CRANFORD, by and through its
 Administrator JASON CRANFORD

       Defendant.

      COMES NOW, Plaintiff, Allstate Insurance Company (“Plaintiff”),

complaining of Defendant, the Estate of Robert Stephen Cranford, by and through

its administrator Jason Cranford (“Defendant”) (Plaintiff and Defendant are

collectively referred to as the “Parties”) and seeking a declaratory judgment,

alleges and states the following:

      1.     This is a Complaint for a declaratory judgment pursuant to 28 U.S.C.

§ 2201, et seq., and Rule 57 of the Federal Rules of Civil Procedure, in which

Plaintiff seeks a determination of its rights and responsibilities under a specific

policy of insurance issued to Robert Stephen Cranford.




      Case 1:20-cv-00302-NCT-LPA Document 1 Filed 04/03/20 Page 1 of 6
       2.      Plaintiff was, and is, a corporation duly formed and existing by virtue

of the laws of the State of Illinois. At all times relevant to this Complaint, Plaintiff

was, and is, licensed to conduct business throughout the State of North Carolina,

including Randolph County, North Carolina.

       3.      Upon information and belief, Robert Stephen Cranford (“Cranford”)

was a citizen and resident of Randolph County, North Carolina.

       4.      Upon information and belief, the administrator of Plaintiff, Jason

Cranford, was appointed by the Randolph County Clerk and is acting as

administrator for the Plaintiff.

       5.      Upon information and belief, Jason Cranford is a citizen and resident

of Virginia.

       6.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1332 and 28 U.S.C. § 2201.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b) in that a substantial part of the events giving rise to the claim occurred in

this judicial district.

       8.      On or about October 2, 2019, Cranford was in an automobile accident

with Cynthia Israel (the “Accident”).

       9.      Cranford died as a result of the injuries he suffered in the Accident.




                                            2


       Case 1:20-cv-00302-NCT-LPA Document 1 Filed 04/03/20 Page 2 of 6
      10.   Plaintiff issued an Automobile Insurance Policy to Cranford under

policy number 055649603 (the “Policy”). A true and accurate copy of the Policy,

including and renewals beginning in 2010, is expressly incorporated herein and

attached hereto as Exhibit “A.”

      11.   The Policy was originally issued in 1991 and renewed annually by

Cranford through the date of the Accident.

      12.   The Policy provided bodily injury coverage limits of $30,000 per

person and $60,000 per accident.

      13.   The Policy did not provide any underinsured motorist coverage.

      14.   Each renewal of the Policy, from 2010 through 2019, included an

“Important Notice,” which read:


            NOTICE: YOU ARE REQUIRED TO PURCHASE
            UNINSURED      MOTORIST   BODILY   INJURY
            COVERAGE, UNINSURED MOTORIST PROPERTY
            DAMAGE COVERAGE AND, IN SOME CASES,
            UNDERINSURED MOTORIST BODILY INJURY
            COVERAGE. THIS INSURANCE PROTECTS YOU
            AND YOUR FAMILY AGAINST INJURIES AND
            PROPERTY      DAMAGE    CAUSED   BY   THE
            NEGLIGENCE OF OTHER DRIVERS WHO MAY
            HAVE LIMITED OR ONLY MINIMUM COVERAGE
            OR EVEN NO LIABILITY INSURANCE. YOU MAY
            PURCHASE UNINSURED MOTORIST BODILY
            INJURY COVERAGE AND, IF APPLICABLE,
            UNDERINSURED MOTORIST COVERAGE WITH
            LIMITS UP TO ONE MILLION DOLLARS
            ($1,000,000) PER PERSON AND ONE MILLION
            DOLLARS ($1,000,000) PER ACCIDENT OR AT

                                        3


      Case 1:20-cv-00302-NCT-LPA Document 1 Filed 04/03/20 Page 3 of 6
     SUCH LESSER LIMITS YOU CHOOSE.         YOU
     CANNOT PURCHASE COVERAGE FRO LESS THAN
     THE MINIMUM LIMITS FOR THE BODILY INJURY
     AND PROPERTY DAMAGE COVERAGE THAT ARE
     REQUIRED FOR YOUR OWN VEHICLE. IF YOU
     DO NOT CHOOSE GREATER OR LESSER LIMIT
     FOR UNINSURED MOTORIST BODILY INJURY
     COVERAGE, A LESSER LIMIT FOR UNINSURED
     MOTORIST PROPERTY DAMAGE COVERAGE,
     AND/OR A GREATER OR LESSER LIMIT FOR
     UNDERINSURED MOTORIST BODILY INJURY
     COVERAGE, THEN THE LIMITS FOR THE
     UNINSURED     MOTORIST   BODILY     INJURY
     COVERAGE     AND,   IF  APPLICABLE,    THE
     UNDERINSURED MOTORIST BODILY INJURY
     COVERAGE WILL BE THE SAME AS THE
     HIGHEST LIMITS FOR BODILY INJURY LIABILITY
     COVERAGE FOR ANY ONE OF YOUR OWN
     VEHICLES INSURED UNDER THE POLICY AND
     THE LIMITS FOR THE UNINSURED MOTORIST
     PROPERTY DAMAGE COVERAGE WILL BE THE
     SAME AS THE HIGHEST LIMITS FOR PROPERTY
     DAMAGE LIABILITY COVERAGE FOR ANY ONE
     FO YOUR OWN VEHICLES INSURED UNDER THE
     POLICY.    IF YOU WISH TO PURCHASE
     UNINSURED MOTORIST AND, IF APPLICABLE,
     UNDERINSURED MOTORIST COVERAGE AT
     DIFFERENT LIMITS THAN THE LIMITS FOR YOUR
     OWN VEHICLE INSURED UNDER THE POLICY,
     THEN    YOU    SHOULD    CONTACT      YOUR
     INSURANCE COMPANY OR AGENT TO DISCUSS
     YOUR OPTIONS FOR OBTAINING DIFFERENT
     COVERAGE LIMITS. YOU SHOULD ALSO READ
     YOUR ENTIRE POLICY TO UNDERSTAND WHAT
     IS  COVERED     UNDER   UNINSURED      AND
     UNDERINSURED MOTORIST COVERAGES.




                               4


Case 1:20-cv-00302-NCT-LPA Document 1 Filed 04/03/20 Page 4 of 6
      15.    Upon information and belief between 2010 and 2019, Cranford

received at least some of the renewals of the Policy.

      16.    On or about February 12, 2020, the insurer for Cynthia Israel tendered

her insurance policy’s liability limits of $50,000 to Plaintiff.

      17.    Representatives of Defendant have contended that North Carolina law

requires Plaintiff to provide $1,000,000 of underinsured motorist coverage under

the Policy unless Plaintiff can provide a selection/rejection form.

      18.    Pursuant to the terms of the Policy and applicable North Carolina law,

Plaintiff does not owe Defendant underinsured motorist coverage regardless of

whether a selection/rejection form for the Policy was ever provided to Cranford.

                    COUNT ONE - DECLARATORY JUDGMENT

      19.    Plaintiff incorporates as if fully set forth herein the allegations

contained within the above paragraphs.

      20.    There exists an actual, substantial and justiciable issue in controversy

between the Parties hereto with respect to the amount, if any, of underinsured

motorist coverage the Policy provides to Defendant.

      21.    A judicial determination and a declaration of the rights and

obligations of the Parties is necessary and appropriate at this time because Plaintiff

has no adequate remedy at law which will resolve the current controversy.




                                           5


      Case 1:20-cv-00302-NCT-LPA Document 1 Filed 04/03/20 Page 5 of 6
      22.   Plaintiff is entitled to a declaration from the Court that it does not owe

any underinsured motorist coverage to Defendant under the Policy.

   WHEREFORE, Plaintiff prays for relief as follows:

      1.    For a declaration that Plaintiff does not owe any underinsured

            motorist coverage to Defendant under the Policy;

      2.    For an award of attorneys’ fees and costs pursuant to law;

      3.    For trial by jury as to all issues of fact; and

      4.    For such other and further relief as the Court may deem just and

            proper.



      This the 2nd day of April, 2020.


                                        /s/ Jeffrey B. Kuykendal
                                        John P. Barringer (Bar # 16543)
                                        Jeffrey B. Kuykendal (Bar # 37693)
                                        McAngus, Goudelock & Courie, PLLC
                                        P.O. Box 30307
                                        Charlotte, NC 28230
                                        john.barrigner@mgclaw.com
                                        jeffrey.kuykendal@mgclaw.com
                                        Counsel for Plaintiff




                                           6


      Case 1:20-cv-00302-NCT-LPA Document 1 Filed 04/03/20 Page 6 of 6
